EXHIBIT 21.1 Subsidiaries of the Registrant: 1. NetThruster, Inc. Nevada Corporation 3887 Pacific street Las Vegas, Nevada 89121 2. MLN, Inc. Delaware Corporation 3887 Pacific Street Las Vegas, Nevada 89121 3. GohealthMD, Inc. Delaware Corporation 3887 Pacific Street Las Vegas, Nevada 89121 4. BioEnergy Applied Technologies, Inc. Nevada Corporation 3887 Pacific Street Las Vegas, Nevada 89121 5. Eye Care Centers International, Inc. Delaware Corporation 3887 Pacific Street Las Vegas, Nevada 89121 6. TTII Oil & Gas, Inc. Delaware Corporation 3887 Pacific Street Las Vegas, Nevada 89121 7. TTI Strategic Acquisitions & Equity Group, Inc. Delaware Corporation 3887 Pacific Street Las Vegas, Nevada 89121
